Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       07-OCT-2020
                                                       10:55 AM


                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                          KAREN MOTT,
                Petitioner/Plaintiff-Appellant,

                               vs.

                  CITY AND COUNTY OF HONOLULU,
                 Respondent/Defendant-Appellee.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CIV. NO. 1CC181000829)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Cataldo, assigned by reason of vacancy)

         Petitioner/Plaintiff-Appellant’s Application for Writ

of Certiorari, filed on August 10, 2020, is hereby rejected.

         DATED: Honolulu, Hawaiʻi, October 7, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Lisa W. Cataldo